UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2009 DYNEX CAPITAL, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-9819 (Commission File Number) 52-1549373 (IRS Employer Identification No.) 4991 Lake Brook Drive, Suite 100 Glen Allen, Virginia (Address of principal executive offices) 23060-9245 (Zip Code) Registrant’s telephone number, including area code: (804) 217-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 9, 2009, the Registrant issued a press release, which is available on its website (www.dynexcapital.com under “Investor Relations/Recent News”), reporting its financial results for the period ended September 30, 2009.A copy of the press release is being furnished as Exhibit 99.1 to this report and is incorporated by reference into this Item 2.02. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated November 9, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNEX CAPITAL, INC. Date: November 9, 2009 By: /s/ Stephen J. Benedetti Stephen J. Benedetti Executive Vice President, Chief Operating Officer and Chief Financial Officer
